DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-22 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 13 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The instant claims require a resetting step “to enable asynchronous resetting of the ions”. MPEP 2173.05(g) indicates that when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).  It is not clear or definite to one of ordinary skill in the art what steps are required that such asynchronous 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12, 14-22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohde1.
Regarding claim 1, 10, 19, and 21, which recite corresponding features, Rohde teaches a method for cooling of an ion chain having multiple ions (Introduction, p. 2, ll. 2-3), comprising: 
generating a sideband cooling laser beam for each ion in the ion chain (p. 5, ll. 27-32);
concurrently cooling two or more motional modes (Table 1 indicating the various motional modes) associated with the ions in the ion chain using the respective sideband cooling laser beam until each of the two or more motional modes reaches a motional ground state (p. 2, ll. 7-15); and 
performing a quantum computation using the ion chain after the two or more motional modes have reached the motional ground state (Fig. 8 shows the qubit states thus prepared, and p. 15, ll. 3-7).
Regarding claim 2 and 11, Rohde teaches the method of claim 1, and further discloses wherein concurrently cooling two or more motional modes includes repeating the following sequence a number p. 6, ll. 9-10, iterate sequence (i) – (v)): resetting the ions into a lower energy state using a repump laser beam ((i) Doppler cooling and (ii) pumping to sub-state); performing a motional dependent laser interaction with the generated sideband cooling laser beams to transfer a quanta of motion from the lower energy state of the ions to a higher energy state of the ions ((iii) Excitation step); and resetting the ions again into the lower energy state ((i) Doppler cooling).
Regarding claim 3 and 12, Rohde teaches the method of claim 2 and 11, and further discloses wherein the number of times the sequence is repeated is a predetermined number of times that ensures that all of the two or more motional modes reach the motional ground state (sequitur and p. 14, last paragraph).
Regarding claim 5 and 14, Rohde teaches the method of claim 1 and 10, and further discloses wherein a number of the two or more motional modes is proportional to a number of ions in the ion chain (p. 4, ll. 2-9).
Regarding claim 6 and 15, Rohde teaches the methods of claim 1 and 10, and further discloses wherein each of the two or more motional modes has a respective ion in the ion chain for sideband cooling using a corresponding sideband cooling laser beam (Fig. 2).
Regarding claim 4, Rohde teaches the method of claim 2, wherein resetting the ions into a lower energy state using a repump laser beam includes resetting each of the ions into a lower energy state using a respective repump laser beam to enable asynchronous resetting of the ions.
Regarding claim 13, Rohde teaches the QIP system of claim 11, wherein the reset of the ions into a lower energy state using a repump laser beam includes a reset each of the ions into a lower energy state using a respective repump laser beam to enable asynchronous resetting of the ions.
Regarding claim 7 and 16, Rohde teaches the method of claim 1 and 10, and further discloses wherein the two or more motional modes include longitudinal or axial modes with respect to the ion chain, transverse or radial modes with respect to the ion chain, or a combination thereof (p. 3, ll. 8-15).
Regarding claim 8, 17, 20, and 22, Rohde teaches the method of claim 1, and further discloses wherein: the ions in the ion chain include ions of two or more species (Fig. 6 showing several ionic species), with one of the species being used for sympathetic cooling (p. 12, 7. Sympathetic Cooling), the concurrently cooling of the two or more motional modes associated with the ions in the ion chain is performed using the ions of the species used for sympathetic cooling (inherent to its “sympathetic” nature, where an ion cools its neighbor; see also Fig. 6 and description, where appropriate illumination results in vanishing of two ion excitation), and the quantum computation is performed with one or more of the remaining species while the concurrent cooling is taking place (Section 8. Coherent dynamics on the qubit transition [of a two ion crystal], and Fig. 8, Rabi oscillations of the pair i.e. qubit transitions, p. 15, ll. 3-6, sympathetic motional ground state cooling relies on the ability to individually manipulate single ions which is also necessary for many suggested quantum computation and quantum error correction schemes”; since the ground state must be prepared for every qubit, clearly the concurrent cooling must occur as complex computation is carried out).
Regarding claim 9 and 18, Rohde teaches the method of claim 1 and 10, and further discloses wherein at least one of the two or more motional modes is sideband cooled using two or more ions and two or more of the sideband cooling laser beams (p. 2, ll. 7-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohde1 in view of Lechner2.
	Regarding claims 4 and 13, Rohde teaches the method of claim 2 and 11, but does not explicitly show resetting the ions into a lower energy state using a repump laser beam includes resetting each of the ions into a lower energy state using a respective repump laser beam to enable asynchronous resetting of the ions.
	Lechner explicitly shows resetting the ions into a lower energy state using a repump laser beam includes resetting each of the ions into a lower energy state using a respective repump laser beam (p. 48, Section 4.2.2, Doppler cooling and repumping beam to implement state initialization) to enable asynchronous resetting of the ions (p. 49, “The term state initialization refers to a process that deterministically prepares the starting state from which a quantum computation is executed.”; it is inferred that state initialization i.e. resetting be performed ‘asynchronously’ with respect to a quantum computation). Lechner appears to have demonstrated the required features for enabling asynchronous resetting, i.e. a repump laser for state initialization.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reset the calcium ions of Rohde to their ground states before each quantum computation according to the teachings of Lechner, considered as asynchronous resetting of the ions, for the purpose of reducing error of the quantum computation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872                                                                                                                                                                                         





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rohde H et Al. Sympathetic ground state cooling and coherent manipulation with two-ion-crystals. Arxiv.org, Cornell University Library, 201 Olin Library Cornell University Ithaca, NY 14853, 8 September 20000 (200-09-08), XP080030145, DOI: 10.1088/1464-4266/3/1/357
        2 Regina Lechner. Multi-mode cooling techniques for trapped ions. Leopold-Franzens-Universität Innsbruck, August 2016.